Citation Nr: 0402345	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  95-04 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the left lower tibia and fibula 
with tender scar and saphenous nerve neuropathy.  

2.  Entitlement to a rating in excess of 10 percent for 
keloid scarring of the left shoulder.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Board remanded the issues on appeal for additional 
evidentiary development in 1996 and 1999.  In March 2000 and 
September 2000, the RO confirmed the 20 percent rating in 
effect for the lower extremity disorder.  However, in the 
September 2000 decision, the RO reduced the 20 percent rating 
in effect for the left shoulder disorder to 10 percent.  The 
RO, in rating decisions in July 2002 and April 2003, 
confirmed and continued the current disability ratings.  


FINDINGS OF FACT

1.  Residuals of the fracture of the left lower tibia and 
fibular with tender scar and saphenous nerve neuropathy 
include complaints of pain and numbness in the left leg with 
prolonged walking and standing.  There is normal range of 
motion of the left ankle with pain at approximately 10 
degrees of dorsiflexion and 20 degrees of plantar flexion.  
The fracture scar was described as a flat 10 cm. x 0.25 cm. 
over the anterior aspect of the left lower leg without 
limitation of motion due to the scar.  There was no 
tenderness, disfigurement, ulceration, adherence, tissue 
loss, or hyperpigmentation.  

2.  Residuals of keloid scarring of the left shoulder include 
complaints of itching and tightness in the scar area.  The 
scar was described as elevated (10 x 10 cm.) on the posterior 
aspect.  It was hyperpigmented and considered disfiguring, 
but it was not tender, ulcerated, adherent, or exhibiting 
tissue loss.  The veteran's left shoulder scar does reflect 
several characteristics of disfigurement to include elevation 
of the scar, hyperpigmentation, and a scar that is more than 
5 inches in length.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of fracture of the left lower tibia and fibula 
with tender scar and saphenous nerve neuropathy have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.71, 4.118, Diagnostic Codes (DC) 
5262 (2003) and 7804 (prior to and after August 30, 2002).  

2.  The criteria for a 30 percent evaluation, but no higher, 
for keloid scarring of the left shoulder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.71a, DC 5201 (2003) and 4.118, DCs 7800, 
7803, 7804, 7805 (prior to August 30, 2002) and DCs 7800, 
7801, 7802, 7803, 7804, 7805 (on and after August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2003).  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA has 
issued final rules to implement the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  Recently, the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that under 
section 5103(a), notice of four specific matters must be 
given to a service-connection claimant before an initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).   In the instant case, as the AOJ 
decision was issued prior to the passage of VCAA, it would 
not have been possible to provide VCAA notice prior to the 
initial decision by the AOJ.  Upon review, the Board finds 
that the lack of such a pre-AOJ-decision notice did not 
result in prejudicial error in this case.  

The RO provided the veteran a copy of the applicable rating 
decisions in December 1993, October 1994, December 1996, June 
1998, March 2000, September 2000, July 2002, and April 2003 
and forwarding letters dated in that in combination notified 
him of the basis for the decision reached.  The RO also 
provided the veteran a statement of the case (SOC) in March 
1994 and numerous supplemental statements of the case (SSOC) 
over the year, each of which included a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  These gave notice as to the 
evidence generally needed to substantiate his claim.  After 
passage of the VCAA, the RO wrote to the veteran in May and 
August 2002 regarding the notification of the passage of the 
VCAA and the obligations of VA with respect to the duty to 
assist and duty to notify regarding the information and 
evidence necessary to substantiate his claim.  Specifically, 
the veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately 30 days from 
the date of the letter.  The RO further advised the veteran 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.   The Board concludes that VA 
has met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the VCAA notice substantially complies 
with three matters specified in the statute, but did not 
specifically request that the veteran provide evidence in his 
possession that pertains to the case.  See Pellegrini, supra.  
The lack of notice here, however, is not prejudicial error in 
the light of the reopening of the case and the remand for 
further development which will include curing this defect.

With respect to the duty to assist, the Board finds that the 
evidence of record, including private medical records, is 
sufficient to dispose of the issues before the Board at this 
time.  Accordingly, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Increased Evaluations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2003).  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  The RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

DC 7800 provides for a 10 percent evaluation when there are 
moderate, disfiguring scars of the head, face or neck.  A 30 
percent rating is warranted for severe, disfiguring scars of 
the head, face or neck, especially if producing a marked and 
unsightly deformity of the eyelids, lips or auricles.  A 50 
percent rating requires complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118 DC 7800 (prior to 
August 30, 2002).  

38 C.F.R. § 4.118 DC 7804 provides a 10 percent rating for 
superficial scars which are tender and painful on objective 
demonstration.  A 10 percent evaluation is also warranted for 
superficial, poorly nourished scars with repeated ulceration 
under DC 7803.  

Under both the prior and revised rating criteria, DC 7805 is 
rated based on the limitation of function of affected part.  
38 C.F.R. § 4.118, DC 7805 (August 30, 2002).  Other scars 
may be evaluated on the basis of limitation of function of 
the part involved.  38 C.F.R. § 4.118, DCs 7803, 7804, 7805 
(prior to August 30, 2002).  

38 C.F.R. § 4.71a, DC 5262, regarding impairment of the tibia 
and fibula, provides for a 10 percent rating for slight knee 
or ankle disability; 20 percent with moderate knee or ankle 
disability; 30 percent with malunion of, and with marked knee 
or ankle disability; and a 40 percent raging for nonunion of, 
with loose motion, requiring brace.  (2003).  

Under DC 5201, a 20 percent rating is warranted for either 
the major or minor appendage when arm limitation is at 
shoulder level.  If the arm is limited to midway between the 
side and shoulder level, a 30 percent rating is warranted for 
the major extremity and a 20 percent rating is warranted for 
the minor extremity.  If the arm is limited to 25 degrees 
from the side, a 40 percent rating is warranted in the major 
extremity and a 30 percent rating is warranted in the minor 
extremity.  38 C.F.R. § 4.71a, DC 5201 (2003).  

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118(2003).  
Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000 (2000).

Under the new rating criteria, DC 7800 provides eight 
characteristics of disfigurement: scar 5 or more inches in 
length; scar at least one-quarter inch wide at widest part; 
surface contour of car elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding six square inches; skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches; underlying soft tissue 
missing in an area exceeding six square inches; and skin 
indurated and inflexible in an area exceeding six square 
inches.  A 10 percent rating is warranted for one 
characteristic of disfigurement. A 30 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement. An 80 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement.

The revised DC 7801 pertaining to scars that are deep or that 
cause limited motion, allows that for an area or areas 
exceeding 144 square inches (929 sq. cm.) a 40 percent rating 
is warranted; area or areas exceeding 72 square inches (465 
sq. cm.) warrants a 30 percent rating; area or areas 
exceeding 12 square inches (77 sq. cm.) warrants a 20 percent 
rating; and area or areas exceeding 6 square inches (39 sq. 
cm.) warrants a 10 percent rating.

DC 7802 pertaining to scars that are superficial and that do 
not cause limited motion, allows that for an area or areas of 
144 square inches (929 sq. cm.) or greater a 10 percent 
rating is warranted.

DC 7804 provides a 10 percent rating for superficial scars 
that are painful on examination.  A superficial scar is one 
not associated with underlying soft tissue damage.  A 10 
percent evaluation is also warranted for superficial, 
unstable scars under the revised DC 7803.  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.

Analysis

Residuals of a Fracture of the Left Lower Tibia and Fibula 
with Tender Scar and Saphenous Nerve Neuropathy

The RO granted service connection for residuals of a fracture 
of the left tibia and fibula in a May 1973 rating action 
following review of the veteran's service medical records 
(SMRs), the veteran's statements, and postservice VA records 
to include VA examination reports in 1970 and 1972.  A 10 
percent rating was assigned.  

The May 1973 rating decision was amended in October 1974 and 
the service-connected disability was reclassified so as to 
include left saphenous nerve neuropathy.  The 10 percent 
rating was confirmed.  

The veteran filed for an increased evaluation and the Board 
remanded the claim in July 1996 for additional evidentiary 
development.  In a December 1996 rating decision, the RO 
increased the 10 percent rating in effect for residuals of 
fracture of the left tibia and fibula to 20 percent.  This 
increase was based on medical reports which were consistent 
with increased severity of the left leg injury due to tender 
scar and decreased sensation.  

Subsequently received VA treatment records from the late 
1990s show that the veteran was treated for left knee pain.  
He was given injections for his pain, but he only had mild 
relief.  Degenerative arthrosis was diagnosed.  At the time 
of a July 1999 VA examination, the veteran complained of 
constant pain in the left lower extremity.  Examination 
showed reduced range of motion of the left knee.  Percussion 
of the scar at the fracture site produced a tingling 
sensation of the arch.  On percussion over the posterior 
medial aspect of the medial malleolus, the Tinel sign was 
negative.  An X-ray of the tibia and fibula showed about 5 
degrees of posterior angulation at the junction of the middle 
and distal tibia that was completely healed.  The ankle joint 
was normal in alignment, and the subtalar and talonavicular 
joints were normal.  

At a December 2000 VA peripheral nerves examination the 
veteran reported pain and neuropathy with some sensory and 
motor function deficits.  There was pain of the left lower 
leg which was reproducible.  Motor strength of the lower 
extremities was good but decreased, possibly due to pain.  
There was no atrophy.  Sensation of the left foot was 
decreased and sensation was decreased below the surgical scar 
on the left leg.  

As a result of the findings made at the 1999 exam, it was 
proposed in a March 2000 rating decision that the 20 percent 
rating in effect for keloid scarring of the left shoulder be 
reduced to 10 percent.  This reduction was promulgated in a 
September 2000 decision.  

At a March 2003 VA examination, the veteran complained of 
pain and numbness in the left lower leg with prolonged 
walking and standing.  There was a flat scar that measured 10 
cm. x 0.25 cm longitudinal over the anterior aspect of the 
left lower leg.  There was no tenderness, disfigurement 
ulceration, adherence, tissue loss, hypopigmentation, 
hyperpigmentation, abnormal texture, or limitation of motion 
due to the scar.  The ankle was mildly swollen.  Range of 
motion of the left ankle was normal and equal to the right 
ankle.  It was noted, however, that the veteran experienced 
pain at approximately 10 degrees of dorsiflexion and 20 
degrees of plantar flexion.  Manipulation of the left knee 
and ankle showed no laxity.  The examiner stated that there 
was no evidence of any saphenous nerve neuropathy in the left 
lower leg or foot.  The examiner found no objective evidence 
to support complaints of tingling, numbness, weakness and 
abnormal sensation of the left leg.  X-ray showed a well-
healed fracture of the left tibia and fibula.  

Upon review, the Board finds that a rating in excess of 20 
percent for residuals of a fracture of the left lower tibia 
and fibula with tender scar and saphenous nerve neuropathy is 
not warranted.  VA medical records and examinations show 
complaints of pain and numbness in the left lower extremity 
since surgery for his fracture, but no findings of atrophy or 
weakness.  A December 2000 VA neuropathy examination showed 
decreased sensation below the surgical scar on the left leg.  
However, the examiner stated that there was no hard evidence 
of a neurological etiology for the pain in the left leg.  At 
the recent 2003 examination, the examiner noted that there 
was no evidence of any saphenous nerve neuropathy in the left 
lower leg or foot.  The examiner found no objective evidence 
to support complaints of tingling, numbness, weakness, or 
abnormal sensation of the left leg.  X-ray was negative, and 
there were no abnormal findings regarding the scar, other 
than the scar itself.  Specifically, the left lower extremity 
scar was described as a flat 10 cm. x 0.25 cm. over the 
anterior aspect of the left lower leg without limitation of 
motion due to the scar.  There was no tenderness, 
disfigurement, ulceration, adherence, tissue loss, or 
hyperpigmentation.  

While the veteran complains of pain and numbness in the left 
lower extremity, objective findings to support his complaints 
are not indicated.  His left lower extremity complaints are 
not contended to be related to his left leg scar and clinical 
findings to suggest current residuals of this scar are not 
indicated.  Therefore, an increased rating pursuant to the 
DCs (prior to and after August 30, 2002) regarding scars is 
not indicated.  The Board notes that the veteran's nerve 
damage in the tibial and sural nerves of the left lower 
extremity is rated separately.  

The veteran could be awarded an increased rating, however, 
pursuant to DC 5262 regarding impairment of the tibia and 
fibula.  The current 20 percent raging contemplates a 
moderate disability.  For an increased rating of 30 percent, 
the veteran would have to exhibit "marked" impairment of 
the knee or ankle.  Clearly, this degree of impairment is not 
demonstrated as evidenced by the fact that the veteran has 
normal range of the left ankle.  Manipulation of the left 
knee and ankles shows no laxity.  That said, the veteran does 
complain of pain in the left lower extremity.  It is the 
Board's determination that his current complaints and current 
clinical findings are best represented by a 20 percent rating 
under DC 5262.  Current findings represent a "moderate" 
impairment of the tibia and fibula.  

Keloid Scarring of the Left Shoulder

In October 1974, the RO granted service connection for keloid 
scarring of the left shoulder and assigned a 10 percent 
rating.  

At a June 1997 VA examination, the veteran reported that due 
to scarring, his left shoulder tightened up.  He said that 
his left shoulder was stiff and sore.  The examiner noted 
that there was an area 5.0 cm. by 3.0 cm. with multiple 
keloids secondary to deep abrasion.  The shoulder abducted to 
90 degrees and flexed to 80 degrees.  Internal and external 
rotation was to 30 degrees.  There was no atrophy or weakness 
noted.  X-ray revealed a bullet shaped foreign body in the 
axillary area.  

As a result of these clinical findings, the RO, in an October 
1997 rating determination, increased the 10 percent rating in 
effect for the left shoulder disability to 20 percent.  

At the time of a July 1999 VA examination, the veteran 
complained of constant pain in the posterior region of the 
left shoulder.  The examination showed keloid scars, but 
there was no atrophy of the left shoulder.  Range of motion 
of both shoulders was full.  Abduction and forward flexion 
were from 0-180 degrees and external and internal rotation 
were from 0-90 degrees.  The drop-arm test was negative 
bilaterally.  There was no pain or instability noted.  There 
was no tenderness in the shoulder area.  X-ray of the left 
shoulder showed moderate degenerative changes of the 
acromioclavicular (AC) joint.  A metallic fragment which 
seemed like a bullet was noted distal to the axilla.  The VA 
examiner diagnosed AC joint arthritis.  The examiner also 
noted that the veteran had scattered keloids over the 
posterior aspect of the left shoulder.  These keloids were 
nontender.  There was full rotation and function of the left 
shoulder.  The examiner found no signs of functional 
limitation of the left shoulder.  

At the March 2003 VA examination, the veteran complained of 
itching and tightness in the scar area secondary to the 
keloid scar on the left shoulder.  The examiner opined that 
it was reasonable that he might experience these symptoms 
from time to time.  The scar itself was described as elevated 
(keloid), 10 x 10 cm., on the posterior aspect of the left 
shoulder.  It was hyperpigmented and considered disfiguring.  
It was not tender, ulcerated, adherent, or exhibiting tissue 
loss.  

Initially, the Board notes that as the veteran's scar is not 
on his head, face, or neck, it does not meet the requirements 
for a rating in excess of 10 percent pursuant to DC 7800 
under the old criteria.  However, using the revised criteria 
for this code, in effect on and after August 30, 2002, the 
Board finds that the veteran's keloid scarring of the left 
shoulder more closely meets the criteria for a 30 percent 
rating, but no higher.  It is noted that recent clinical 
findings show that the left shoulder scar is elevated, 10 x 
10 cm. in size, and disfiguring.  It was hyperpigmented 
though not tender, ulcerated, adherent, or exhibiting tissue 
loss.  While the veteran does complain of itching and 
tightness in the left shoulder scar area, positive findings 
were not shown at the time of the most recent examination in 
2003.  It is the Board's conclusion that these findings are 
best represented by a 30 percent rating pursuant to the 
revised regulations pursuant to DC 7800.  This is true 
because the veteran's left shoulder scar (its elevation, 
size, and hyperpigmentation) represents 2 or 3 
characteristics of disfigurement as required for the 30 
percent rating.  

A rating in excess of 30 percent is not warranted under the 
revised criteria in that tissue loss and either gross 
distortion, or asymmetry, of two features or paired sets of 
features (e.g., nose, chin, forehead, eyes, ears, cheeks, 
lips), or four or five characteristics of disfigurement are 
not demonstrated.  Hence, the veteran's left shoulder scar is 
more consistent with the rating criteria for a 30 percent 
disability evaluation, which fully comports with the 
applicable schedular criteria.  See 38 C.F.R. § 4.7, 4.118, 
DC 7800, on and after August 30, 2002.  

The criteria for rating scars, effective prior to August 30, 
2002, is not as favorable to the veteran.  Under these 
criteria, his scarring does not even meet the criteria in 
excess of 10 percent.  As noted above, DC 7800, in effect 
prior to August 30, 2002, is not applicable as the scar was 
not on the head, face, or neck.  Additionally, DCs 7803 and 
7804 did not provide for ratings in excess of 10 percent, a 
rating that the veteran had already been awarded.  
Additionally, the veteran did not exhibit constant exudation 
or itching, extensive lesions, or marked disfigurement, as 
required by DC 7806 for a 30 percent rating.  

The Board also has considered the veteran's left shoulder 
scar under DC 7805 (which is the same under both the "old" 
and "revised" regulations), pertaining to rating scars based 
on limitation of function of the part or parts affected.  Id.  
As there is no limitation of function shown that is due to 
the left shoulder scar, this DC is also not for application.  

The Board finds that no higher evaluation for laceration 
scars can be assigned pursuant to any other potentially 
applicable DC.  In the absence of medical evidence of scars 
analogous to or with characteristics similar burn scars 
exceeding one square foot, or to eczema manifested by 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations, scars of the head, face or neck 
that are exceptionally repugnant, or scars with four or more 
characteristics of disfigurement, there is no basis for 
assignment of a higher evaluation under DCs 7800, 7801, 7802, 
7803, 7804, 7805, or 7806. See 38 C.F.R. § 4.118 (prior to 
and after August 30, 2002).

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  Ratings shall be based as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that the Secretary shall from 
time to time readjust this schedule of ratings in accordance 
with experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2003).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits are sought on appeal.

The schedular criteria awarded for the left shoulder scars 
above and the current schedular criteria in effect for the 
left lower extremity disorder adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Additionally, the Board has considered the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to the issues on appeal.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002; 38 C.F.R. § 3.102 (2003).  


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of the left lower tibia and fibula with tender 
scar and saphenous nerve neuropathy is denied.  

Entitlement to a rating of 30 percent for keloid scarring of 
the left shoulder is granted, subject to the laws and 
regulations governing payment of monetary benefits.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



